Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on July 19, 2021 has been entered.
	Acknowledgment is made of applicant’s filed on 07/19/2021.  The changes and remarks discloses therein were considered.
	Claims 21-44 are newly added.  Therefore, claims 1-44 are pending in the application.
Response to Amendment
2.	Acknowledgment is made of applicant’s filed on 02/26/2021.  The changes and remarks discloses therein were considered.
Applicant’s arguments filed on 02/26/2021 with respected to the rejection of Kuo Sheng-Chang have been fully considered and are persuasive (see pages 8-11 of an amendment filed 02/26/21). The rejection of Kuo Sheng-Chang has been withdrawn.
Allowable Subject Matter
s 1-44 is allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. Kuo Sheng-Chang, Kitani Tomofumi and Bode Hubert M. taken individually or in combination do not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations:
Per claim 1: there is no teaching, suggestion, or motivation for combination in the prior art to “a logic gate including an input terminal coupled to the second terminal of the current mirror; a first transistor including a first current terminal and second current terminal, the first current terminal of the first transistor coupled to the input terminal of the logic gate, the second current terminal of the first transistor coupled to a ground rail; and a second transistor including a first current terminal and a second current terminal, the first current terminal of the second transistor configured to be coupled to a power rail, the second current terminal of the second transistor coupled to the input terminal of the logic gate” in an apparatus as claimed in the independent claim 1. Claims 2-13 are also allowed because of their dependency on claim 1; or
Per claim 14: there is no teaching, suggestion, or motivation for combination in the prior art to the steps of “initializing an output of a current mirror circuit to be a first logic low value from a ground rail; obtaining, from the memory, a first current corresponding to a memory bit stored in the memory; replicating the first current in the current mirror circuit; determining whether the replicated first current is greater than a second current from a power rail; and in response to determining that the replicated first current is greater than the second current, generating a second logic low value at the output of the current mirror circuit and a logic high value at the output of a sensing circuit coupled to the current mirror circuit” in a process of sensing a memory bit, the method as claimed in the independent claim 14. Claims 15-20 are also allowed because of their dependency on claim 14; or
Per claim 21: there is no teaching, suggestion, or motivation for combination in the prior art of “a sensing circuit including: a current mirror including a first terminal coupled to the multiplexer output and a second terminal; a logic gate including an input terminal coupled to the second terminal of the current mirror; a first transistor including a first current terminal and second current terminal, the first current terminal of the first transistor coupled to the input terminal of the logic gate, the second current terminal of the first transistor coupled to a ground rail; and a second transistor including a first current terminal and a second current terminal, the first current terminal of the second transistor being coupled to a power input, the second current terminal of the second transistor coupled to the input terminal of the logic gate” in a one-time programmable memory as claimed in the independent claim 21. Claims 22-32 are also allowed because of their dependency on claim 21; or
Per claim 33: there is no teaching, suggestion, or motivation for combination in the prior art of “a sensing circuit including: a current mirror including a first terminal coupled to the multiplexer output and a second terminal; a logic gate including an input terminal coupled to the second terminal of the current mirror and having a logic output coupled to the memory input; a first transistor including a first current terminal and second current terminal, the first current terminal of the first transistor coupled to the input terminal of the logic gate, the second current terminal of the first transistor coupled to a ground rail; and a second transistor including a first current terminal and a second current terminal, the first current terminal of the second transistor Application No. 16/728,975Amendment B - w/RCE 10/13TI-90648being coupled to a power input, the second current terminal of the second transistor coupled to the input terminal of the logic gate” in a system as claimed in the independent claim 33. Claims 34-44 are also allowed because of their dependency on claim 33.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Pho M. Luu whose telephone number is 
571-272-1876. The Examiners can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms, can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 703.872.9306 for all official communications. 
	The information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)?


/Pho M Luu/
Primary Examiner, Art Unit 2824.